Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No.

 THE CALVARY BAPTIST CHURCH OF DENVER,

                Plaintiff,

 v.

 CHURCH MUTUAL INSURANCE COMPANY; and
 CHURCH MUTUAL INSURANCE COMPANY, S.I.

                Defendants.



                                   NOTICE OF REMOVAL


TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
       THE DISTRICT OF COLORADO

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Church Mutual Insurance Company, S.I., incorrectly sued here as “Church Mutual Insurance

Company; and Church Mutual Insurance Company, S.I.,” (hereinafter, “Church Mutual”) hereby

removes this action from the Denver County District Court, Colorado (state court case number

2021CV31601), to the United States District Court for the District of Colorado on the ground

that there is diversity jurisdiction under 28 U.S.C. § 1332(a). In support of removal, Church

Mutual states as follows:

                                        BACKGROUND

       1.      On May 20, 2021, Plaintiff The Calvary Baptist Church of Denver (“Plaintiff”)

filed its Complaint and Jury Demand (“Complaint”) against Church Mutual in the Denver

County District Court, Colorado (“State Court Action”).
Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 2 of 8




       2.      On May 24, 2021, Plaintiff served the Complaint on Church Mutual by service on

the Commissioner of Insurance with the Colorado Department of Regulatory Agencies (Return

of Services, attached hereto as Exhibit A.)

       3.      The Complaint’s allegations pertain to the handling of Plaintiff’s claim for

insurance benefits under Church Mutual Policy Number 0035405-02-968733 (“Policy”) related

to alleged damage to the property located at 6500 E. Girard Avenue, Denver, Colorado 80224

(“Property”). (Compl. ¶¶ 9-10.)

       4.      Plaintiff submitted a claim for benefits under the Policy arising out of alleged

damage sustained to the Property during a hail and wind storm on June 18, 2018. (Compl. ¶¶ 17-

18, 21.)

       5.      The Complaint alleges that Church Mutual failed to pay all covered benefits owed

under the Policy, and unreasonably delayed and denied the payment of covered benefits owed to

Plaintiff, for the alleged damage to the Property. (Id. ¶¶ 137, 146.)

       6.      The Complaint alleges that Church Mutual’s conduct constitutes a breach of

contract, bad faith breach of insurance contract, and an unreasonable delay and denial of the

claim under C.R.S. §10-3-1115. (Id. ¶¶ 139-152.) Plaintiff seeks relief under C.R.S. §10-3-1116

of “two times the covered benefit.” (Id. ¶ 152.)

       7.      In addition to twice the covered benefit, Plaintiff seeks: a) compensatory

damages; b) pre- and post-judgment interest expense; c) attorneys’ fees and costs; and d) other

relief that the Court deems “just and proper.” (Id. ¶ WHEREFORE Clause.)




                                                   2
Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 3 of 8




       8.      Church Mutual contends that it did not breach the insurance contract, did not act

in bad faith, and did not violate C.R.S. §§ 10-3-1115 and 10-3-1116, and that Plaintiff is not

entitled to any recovery from Church Mutual.

                                 GROUNDS FOR REMOVAL

I.     REMOVAL IS TIMELY

       1.      This Notice of Removal is filed within thirty (30) days after service of the

Complaint on Church Mutual, which occurred on May 24, 2021. (Return of Service, Ex. A.)

       2.      Removal of this action is therefore timely under 28 U.S.C. § 1446(b)(1). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (stating that

“defendant’s period for removal will be no less than 30 days from service”).

II.    DIVERSITY OF CITIZENSHIP EXISTS

       3.      There is complete diversity of citizenship among the opposing parties.

       4.      A notice of removal need only plausibly allege facts establishing diversity

jurisdiction. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Extrinsic proof of facts establishing diversity jurisdiction may be required only when the plaintiff

challenges or the court questions such. See id.

       5.      Plaintiff is a nonprofit corporation organized under the laws of the State of

Colorado. (Compl. ¶ 1; Colorado Secretary of State Summary, attached hereto as Exhibit B.)

       6.      Church Mutual Insurance Company, S.I., previously known as Church Mutual

Insurance Company, is an insurance company organized under the laws of the State of

Wisconsin with its principal place of business in Wisconsin. (Colorado Division of Insurance

Company Consumer Inquiry, attached hereto as Exhibit C.)


                                                  3
Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 4 of 8




       7.      Because the parties are citizens of different states and Church Mutual is not a

citizen of the State of Colorado, complete diversity exists and removal is proper. See 28 U.S.C.

§§ 1332(a)(1), 1332(c)(1), and 1441(b)(2); see also Tuck v. United Servs. Auto. Ass’n, 859 F.2d

842, 847 & n.6 (10th Cir. 1988) (direct action proviso in § 1332 does not affect suits brought by

insured against own insurer).

III.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000, EXCLUSIVE OF
       INTEREST AND COSTS

       8.      The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs, as is required to maintain diversity jurisdiction. See Dart Cherokee, 135 S. Ct. at 554

(“[A]s specified in § 1446(a), a defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”).

       9.      Plaintiff alleges that Church Mutual has failed to pay covered policy benefits and

unreasonably delayed and denied payment of insurance benefits. (Compl. ¶¶ 137, 146.)

       10.     In the Complaint, Plaintiff alleges that Church Mutual delayed or denied payment

of benefits of up to $1,434,693.29. (Id. ¶¶ 91-92, 137.)

       11.     Should Plaintiff succeed in its claim under C.R.S. §§ 10-3-1115 and 1116, it seeks

two times the covered benefit, attorneys’ fees, and costs. (Id. ¶ 152.) See American Family Mut.

Ins. Co. v. Barriga, 418 P.3d 1181 (Colo. 2018) (discussing the calculation of damages under

§ 10-3-1116). Applying the statute’s multiplier to the amount of benefits alleged to have been

delayed or denied in the Complaint, Plaintiff is seeking over $2.8 million under its statutory bad

faith claim alone.

       12.     Plaintiff also seeks an award of attorneys’ fees under C.R.S. § 10-3-1116. (See

Compl. ¶ 152, WHEREFORE Clause.) “[W]hen a statute permits recovery of attorney’s fees a

                                                 4
Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 5 of 8




reasonable estimate may be used in calculating the necessary jurisdictional amount in a removal

proceeding based upon diversity of citizenship.” Miera v. Dairyland Ins. Co., 143 F.3d 1337,

1340 (10th Cir. 1998). Although the fees cannot be calculated with certainty at this juncture, it is

unquestionable that substantial attorney fees will be incurred in this matter.

       13.      Further, Plaintiff’s civil cover sheet filed in state court confirms that the amount

in controversy exceeds $75,000, exclusive of interest and costs. (See Civil Cover Sheet,

submitted herewith.) Plaintiff’s representation on its civil cover sheet establishes for the purposes

of federal diversity jurisdiction that Plaintiff seeks in excess of $100,000 in disputed damages,

exclusive of interest and costs. See Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264,

1272–73 (10th Cir. 2016) (noting that state court civil cover sheet unambiguously indicated the

amount in controversy was more than $100,000 and that there was “no reason not to credit an

assertion by an officer of the court on a matter of significant consequence in the state

proceeding”).

       14.      In light of the foregoing, the amount in controversy exceeds $75,000, exclusive of

interest and costs.

                                              VENUE

       15.      Venue is proper in the District of Colorado pursuant to 28 U.S.C. §§ 1391(b)(2)

and 1446(a).

                      PROCESS, PLEADINGS, AND ORDERS SERVED

       16.      As required by 28 U.S.C. § 1446(a), Civil Local Rule 81.1, and this Court’s

Electronic Case Filing Procedures, Version 6.1, Section IV, 4.4(b), copies of service of process,




                                                  5
Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 6 of 8




pleadings, and orders filed in the State Court Action are being provided along with this Notice of

Removal.

                                    NOTICE OF REMOVAL

       17.     Pursuant to 28 U.S.C. § 1446, the filing of a copy of this Notice with the Clerk of

the State Court effects the removal of the State Court Action. A copy of the Notice of Filing of

Notice of Removal filed contemporaneously in the State Court Action is being provided along

with this Notice of Removal.

                                          NO WAIVER

       18.     No waiver, and no admission of fact, law, or liability, including, without

limitation, the amount of damages, if any, is intended by this Notice of Removal, and all

defenses, affirmative defenses, and rights are hereby reserved.

                                         CONCLUSION

       19.     For the reasons set forth above, Church Mutual removes this action to the United

States District Court for the District of Colorado.

       20.     Further, to the extent the Court has any questions regarding the issue of diversity

of citizenship between the parties, Church Mutual reserves the right to conduct limited discovery

on the issue of diversity jurisdiction, as allowed by McPhail v. Deere & Co., 529 F.3d 947, 954

(10th Cir. 2008).




                                                  6
Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 7 of 8




Dated: June 23, 2021                 Respectfully submitted,


                                     Below-signed counsel herby certifies that he
                                     is a member in good standing of the bar of this
                                     Court

                                     s/ William M. Brophy
                                     Terence M. Ridley
                                     Jeremy A. Moseley
                                     William M. Brophy
                                     Spencer Fane LLP
                                     1700 Lincoln Street, Suite 2000
                                     Denver, CO 80203
                                     Telephone: 303.839.3800
                                     Facsimile: 303.839.3838
                                     Email: tridley@spencerfane.com
                                              jmoseley@spencerfane.com
                                              wbrophy@spencerfane.com

                                     Attorneys for Named Defendants,
                                     “Church Mutual Insurance Company and
                                     Church Mutual Insurance Company, S.I.”




                                    7
Case 1:21-cv-01723-PAB Document 1 Filed 06/23/21 USDC Colorado Page 8 of 8




                    CERTIFICATE OF SERVICE (CM/ECF)

        I HEREBY CERTIFY that on June 23, 2021, I electronically filed the foregoing
NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system and that a copy of
the foregoing was emailed to the following email addresses:

      Jennifer A. Milne
      David M. Roth
      Roth Milne
      950 South Cherry St., Suite 416
      Denver, CO 80246
      Email: jennifer@randmlaw.com
             david@randmlaw.com



                                        s/ William M. Brophy
                                        William M. Brophy
                                        Spencer Fane LLP
                                        1700 Lincoln Street, Suite 2000
                                        Denver, CO 80203
                                        Telephone: 303.839.3800
                                        Facsimile: 303.839.3838
                                        Email: wbrophy@spencerfane.com

                                        Attorney for Named Defendants,
                                        “Church Mutual Insurance Company and
                                        Church Mutual Insurance Company, S.I.”
